                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 STEPHEN RAY MURRAY,                               )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )
                                                   )   No. 2:19-cv-00046
 MAYOR BILL WIGGINS et al.,                        )
                                                   )
         Defendants.                               )
                                                   )
                                                   )

                                             ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 59) recommending that Defendants’ Motions to Dismiss (Doc. Nos. 40, 44, 46) be granted,

that Defendants Cobble, Farris, and Harsh’s Motion to Ascertain Status and renewed Motion to

Dismiss (Doc. No. 57) be denied as moot, and that this action be dismissed. No objections have

been filed. If there are no objections, the district court is not required to review the R&R de novo,

and should “adopt the magistrate’s findings and rulings to which no specific objection is filed.”

Benson v. Walden Sec., No. 3:18-cv-0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018)

(citing Thomas v. Arn, 474 U.S. 140 (1985)); see also Frias v. Frias, No. 2:18-cv-00076, 2019 WL

549506, at *2 (M.D. Tenn. Feb. 12, 2019).

        The Court has nonetheless reviewed the R&R and the file in accordance with Rule 72 of

the Federal Rules of Civil Procedure. Accordingly, the Magistrate Judge’s Report and

Recommendation (Doc. No. 59) is APPROVED and ADOPTED. Defendants’ Motions to

Dismiss (Doc. Nos. 40, 44, 46) are GRANTED, Defendants Cobble, Farris, and Harsh’s Motion

to Ascertain Status and renewed Motion to Dismiss (Doc. No. 57) is DENIED AS MOOT, and




      Case 2:19-cv-00046 Document 60 Filed 08/19/21 Page 1 of 2 PageID #: 344
this action is DISMISSED. All other pending motions are TERMINATED. This Order

constitutes a final judgment pursuant to Federal Rule of Civil Procedure 58, and the Clerk is

directed to close the file.

        IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                             2

    Case 2:19-cv-00046 Document 60 Filed 08/19/21 Page 2 of 2 PageID #: 345
